DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species II (figures 7A-7D and claims 2-15) in the reply filed on 14 April 2022 is acknowledged. Although applicant elected with traverse, applicant did not distinctly and specifically point out the supposed errors in the restriction requirement. Therefore, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "723" and "722" have both been used to designate two or more tracks (page 15 of the specification. It appears reference character 723 defines the tracks while 722 defines the extra material).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
On page 14 of the specification, the applicant states “two or more halfmoon notches 708along a side of the bottom or base cylinder. In some embodiments, the two or more notches 708allow for the user's fingers”.  It appears a space should be placed between “708” and “along”/”allow”.
Appropriate correction is required.

Claim Objections
Claims 2-11 and 15 are objected to because of the following informalities:  
Regarding claim 2, the applicant states “the insulating hollow liner to touch a first beverage container. further comprising a base plate”. There is a period located where there should be a semi-colon. Furthermore, for clarity, “further comprising” should be removed to read “the insulating hollow liner to touch a first beverage container; and a base plate”. Applicant should also remove the word “and” located at the end of the third paragraph (following outer hollow cylinder;) for clarity of the claim.
Further regarding claim 2, the applicant states “the interior insulating hollow cylinder that may be configured to be positioned inside the insulated outer hollow cylinder”. Applicant should remove “that may be” for clarity of the claim.
Regarding claim 3, the applicant states “wherein in the base plate”. Applicant should remove “in” for clarity of the claim.
Regarding claim 4, the applicant states “The insulated beverage holder device of claim 3, the bottom floor of the outer hollow cylinder including two or more openings, the two or more openings allowing the two or more fingers or protrusions to pass through the opening, wherein the two or more fingers to provide support to the first beverage container”. Claim should be written as follows for clarity of the claim: “The insulated beverage holder device of claim 3, wherein the bottom floor of the outer hollow cylinder includes two or more openings, the two or more openings allowing the two or more fingers or protrusions to pass through the opening, wherein the two or more fingers to provide support the first beverage container”.
Regarding claim 5, the applicant states “The insulated beverage holder device of claim 2, the floor of the insulated outer hollow cylinder having two or more fingers or protrusions, wherein the two or more fingers or protrusions to provide support to the first beverage container”. As an initial matter, the claim does not end in a period. Each claim should begin with a capital letter and end with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i). See MPEP § 608.01(m). Furthermore, the claim should be written as follows for clarity of the claim: “The insulated beverage holder device of claim 2, wherein the bottom floor of the insulated outer hollow cylinder has two or more fingers or protrusions, wherein the two or more fingers or protrusions provide support to the first beverage container”.
Regarding claim 6, the applicant states “the ring assembly to connect the interior insulating hollow cylinder to the insulating hollow liner”. The applicant should replace “to connect” with “connecting” for purposes of clarity.
Regarding claim 7, the applicant states “a bottom circumference insulating hollow liner to be positioned into the ledge”. The applicant should remove “to be” for purposes of clarity.
Regarding claim 8, the applicant states “wherein the insulated hollow outer cylinder to have a draft angle”. The applicant should replace “to have” with “has” for purposes of clarity.
Regarding claim 9, the applicant states “hollow cylinder to move upward from a position”. The applicant should replace “to move” with “moves” for purposes of clarity.
Regarding claim 10, the applicant states “insulating hollow cylinder to include two or more tabs”. The applicant should replace “to include” with “includes” for purposes of clarity.
Regarding claim 11, the applicant states “outer hollow cylinder to include two or more tracks”. The applicant should replace “to include” with “includes” for purposes of clarity.
Regarding claim 15, the applicant states “two u shaped openings on a top portion of the insulated outer hollow cylinder, the two u-shaped openings to allow a consumer to grip of the interior insulating beverage container”. The applicant should replace “u shaped” with “u-shaped” and remove the terms “to” and “of”, underlined above, for purposes of clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the applicant states “the insulating hollow liner attached to the interior insulating hollow cylinder and the insulating hollow liner to touch a first beverage container”. It is unclear if the applicant is intending to claim the beverage holder device or the combination of the beverage holder device and the beverage container. In order for the insulating hollow liner to touch the first beverage container, the beverage container would need to be positively claimed. However, since the preamble of the claim is directed towards “An insulated beverage holder device” and not the combination, examiner will treat the “first beverage container” as intended use of the beverage holder. Applicant should amend the claim as follows to overcome this rejection “the insulating hollow liner configured to touch a first beverage container” and will be treated as such for purposes of examination.
Regarding claim 4, the applicant states “wherein the two or more fingers to provide support to the first beverage container”. As stated above for claim 1, it is unclear if the applicant is intending to claim the beverage holder device or the combination of the beverage holder device and the beverage container. In order for the two or more fingers to provide support to the first beverage container, the beverage container would need to be positively claimed. However, since the preamble of the claim is directed towards “An insulated beverage holder device” and not the combination, examiner will treat the “first beverage container” as intended use of the beverage holder. Applicant should amend the claim as follows to overcome this rejection “wherein the two or more fingers are configured to provide support to the first beverage container” and will be treated as such for purposes of examination.
Regarding claim 5, the applicant states “wherein the two or more fingers or protrusions to provide support to the first beverage container”. As stated above for claim 1, it is unclear if the applicant is intending to claim the beverage holder device or the combination of the beverage holder device and the beverage container. In order for the two or more fingers to provide support to the first beverage container, the beverage container would need to be positively claimed. However, since the preamble of the claim is directed towards “An insulated beverage holder device” and not the combination, examiner will treat the “first beverage container” as intended use of the beverage holder. Applicant should amend the claim as follows to overcome this rejection “wherein the two or more fingers or protrusions are configured to provide support to the first beverage container” and will be treated as such for purposes of examination.

Regarding claim 7, the phrase "may include" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 8 recites the limitation "the insulated hollow outer cylinder" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It appears that “the insulated hollow outer cylinder” should be “the insulated outer hollow cylinder”.
Regarding claim 8, the applicant states “wherein the insulated hollow outer cylinder to have a draft angle of between 0 to 5 degrees from bottom to top for ease of manufacturing”. When applicant states “bottom” and “top”, it is unclear if the applicant is referencing “the open top” and “the bottom floor” of claim 1 or another top and bottom of the insulated outer hollow cylinder. This limitation appears to be introduced twice, falling under double inclusion. Where a claim directed to a device can be read to include the same element twice, the claim may be indefinite. Ex parte Kristensen, 10 USPQ2d 1701 (Bd. Pat. App. & Inter. 1989).
Regarding claim 13, the phrase "may have" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 13 recites the limitation "the beverage container" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims not specifically mentioned are rejected as depending from rejected base claims since they inherently contain the same deficiencies therein.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by French et al. (US 9,555,949).
Regarding claim 2, French teaches an insulated beverage holder device (figure 18), comprising: an insulated outer hollow cylinder (figure 18, reference 178), the insulated outer hollow cylinder including an open top (figure 18, top of reference 178) and a bottom floor (figure 18, bottom of reference 178); an interior insulating hollow cylinder (figure 18, reference 176), the interior insulating hollow cylinder having an open top (figure 18, near reference 198) and an open bottom (figure 19, near reference 204), the interior insulating hollow cylinder configured to be positioned inside the insulated outer hollow cylinder and attached to the insulated outer hollow cylinder (figure 16); an insulating hollow liner (figure 18, reference 186), the insulating hollow liner having an open top (figure 18, top of reference 186) and an open bottom (figure 18 and 19, bottom of reference 186), the insulating hollow liner attached to the interior insulating hollow cylinder (figure 18) and the insulating hollow liner capable of touching a first beverage container (figure 19, reference 175); and a base plate (figure 18, reference 184), the base plate positioned below the insulated outer hollow cylinder and connected to the insulated outer hollow cylinder (figure 18 and 19, reference 184).
Regarding claim 6, French teaches all of the claim limitations of claim 2, as shown above. Furthermore, French teaches a ring assembly (figure 18, reference 180), the ring assembly connecting the interior insulating hollow cylinder to the insulating hollow liner (figure 18 and 19).
Regarding claim 8, French teaches all of the claim limitations of claim 2, as shown above. Furthermore, French teaches the insulated hollow outer cylinder to have a draft angle of between 0 to 5 degrees from bottom to top for ease of manufacturing (figure 19, near 176 from bottom to top).

Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeh (US 20020162845).
Regarding claim 2, Yeh teaches an insulated beverage holder device (figure 1), comprising: an insulated outer hollow cylinder (figure 1, reference 12), the insulated outer hollow cylinder including an open top (figure 1, reference 28) and a bottom floor (figure 1, reference 38); an interior insulating hollow cylinder (figure 1, reference 14), the interior insulating hollow cylinder having an open top (figure 1, top of reference 14) and an open bottom (figure 1, bottom of reference 14), the interior insulating hollow cylinder configured to be positioned inside the insulated outer hollow cylinder and attached to the insulated outer hollow cylinder (figure 1); an insulating hollow liner (figure 1, reference 16), the insulating hollow liner having an open top (figure 1, reference 54) and an open bottom (figure 1, reference 62), the insulating hollow liner attached to the interior insulating hollow cylinder (figure 1) and the insulating hollow liner capable of touching a first beverage container (figure 1: if a container is placed in the device, it would be capable of touching the container); and a base plate (figure 1, reference 18), the base plate positioned below the insulated outer hollow cylinder and connected to the insulated outer hollow cylinder (figure 1, reference 18).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Haas (US 20200253401) discloses an insulating container with an interior cylinder, outer cylinder and ring assembly.
Nguyen (US 10,030,903) discloses an insulating container with an exterior cylinder, base, interior cylinder and ring assembly.
Tamashiro (US 20050061764) discloses a variable volume container with an outer cylinder and interior cylinder.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719. The examiner can normally be reached Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVIER A PAGAN/Examiner, Art Unit 3735